Citation Nr: 0327293	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  03-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

 

THE ISSUE

Entitlement to service connection for hypertension.
 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk




INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1942 to July 1943, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

REMAND

A preliminary review of the record reveals that some service 
medical records may be missing from the claims file.  In this 
regard, during a hospitalization during service for treatment 
of a psychoneurosis the veteran reported that "when he came 
into the army he was kept in the hospital for a few days 
because of high blood pressure."  However, there are no 
records documenting this treatment.  Such records may be 
relevant and probative to the veteran's claim.  As such, the 
RO should attempt to obtain these records and associate them 
with the claims file.

In addition, the claims file contains a February 1982 letter 
from Robert H. Elder, M.D., which stated that he had been 
treating the veteran for a period of several years.  In a 
March 1982 application for VA benefits the veteran listed Dr. 
Elder as a physician who had been treating him since 1943 for 
several diseases and injuries, including his blood pressure.  
However, there are no treatment records from Dr. Elder 
contained in the claims file.  Such records may be relevant 
and probative to the veteran's claim.  The RO should also 
attempt to obtain and associate these treatment records with 
the claims file.

The Board also notes that the veteran has not been afforded a 
VA examination.  Although the veteran has a current 
disability, there does not appear to be evidence of record 
establishing a relationship between the disability and the 
veteran's symptomatology in service.  In this regard the 
Board would observe that while the veteran's service medical 
records do not show that he was diagnosed with hypertension 
during service, during the hospitalization for treatment of a 
psychoneurosis there were some elevated blood pressure 
readings.  Therefore, the Board is of the opinion that a VA 
examination and a nexus opinion discussing the nature and 
etiology of the current disability would be helpful.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA notice 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with the claims file the veteran's 
service medical records pertaining to 
his hospitalization contemporaneous 
with his entry into service in 
September 1942 for evaluation of high 
blood pressure.  

2.  After obtaining the necessary 
authorization, the RO should request 
the treatments records from Robert H. 
Elder, M.D., and associate these with 
the claims file.

3.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any current hypertension.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether there is current hypertension 
and if so, whether it is causally and 
etiologically related to the veteran's 
military service.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  In addition to the development 
requested above, the RO should ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and any other 
applicable legal precedent.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



